Cohn, J.
(concurring in part). Upon the -record I do not concur in the finding that the Special Term erred in deciding that petitioner Avas not using the telephone in his private dwelling for book-making in violation of section 986 of the Penal Law. However, according to petitioner’s testimony, for over a period of six months, he had, been using his telephone service for the purpose of placing many bets with book-makers for himself, two partners and a friend. By statute all wagers or bets upon a horse race (except at authorized race tracks) are declared to *571be unlawful. (Penal Law, § 991.) Though the wagers are not made a crime by statute, the activity is condemned as unlawful and illegal. (Cf. also Penal Laiv, §§ 990 and 992.) Where, as here, the telephone equipment was used to a large extent for such unlawful activities, appellant New York Telephone Company was justified in refusing to reinstate its service to petitioner.
The Special Term has found that the police commissioner is not vested by law with any authority to approve or disapprove requests for telephone service and that in an application for restoration of telephone equipment and service no such consent or approval is required; that, accordingly, he is neither a necessary nor a proper party to this proceeding. It is greatly to be desired that a telephone company should cooperate in every lawful manner with the Police Department in combating crime. However, there does not appear to be any authority in law which compels a telephone company to make its restoration of telephone service dependent upon the approval of the police commissioner or of any other city agency.
The order should, accordingly, be modified so as to direct a dismissal of the petition against appellant New York Telephone Company on the merits, and it should be affirmed as to appellant Valentine upon the ground that he is not a necessary or proper party to the proceeding.
Martin, P. J., Dore and Callahan, JJ., concur in Per Curiam opinion; Cohn, J., concurs, in part, in opinion; Untermyer, J., concurs in the dismissal of the petition as against the appellant New York Telephone Company; but votes to affirm as to the police commissioner for the reasons stated in the opinion of Mr. Justice Cohn.
Order modified so as to direct a dismissal of the petition against both respondents-appellants on the merits and as so modified affirmed, with costs and disbursements to the respondents-appellants. Settle order on notice.